                              IN THE UNITED STATES BANKRUPTCY COURT
                               OF THE SOUTHERN DISTRICT OF ALABAMA
                                         SOUTHERN DIVISION

 IN RE:                                               *
                                                      *        Case Number: 21-10327
       Jacqueline C Tunstall-Patterson                *
                                                      *        Chapter 13
 Debtor                                               *

                                         OBJECTION TO CLAIM

        COMES NOW the Debtor, Jacqueline C Tunstall-Patterson, in the above styled matter, by and through
her attorney, and objects to the following claim:

 Creditor                          Claim No.    Amount          Specific Basis for Objection
 U.S. Bank National                5            $79,729.56      Mortgage arrearage amount is excessive,
 Association, as Trustee of                                     and Debtor disputes the arrearage amount
 Bungalow Series III Trust                                      owed.

       WHEREFORE, PREMISES CONSIDERED, Debtor requests that after notice and hearing, the mortgage
arrearage claim be reduced and for such other and different relief as the Debtor may be entitled.

                                                  /s/ James D. Patterson
                                                  James D. Patterson, Esq.
                                                  UNDERWOOD & RIEMER, PC
                                                  2153 Airport Boulevard
                                                  Mobile, Alabama 36606
                                                  Telephone: (251) 432-9212
                                                  Email: jpatterson@alalaw.com

                                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 18, 2021, a true and correct copy of the OBJECTION TO CLAIM was
served on the following parties as set forth herein.

The following parties were served by electronic mail through the Court’s CM/ECF system:
   • Daniel B. O’Brien, Chapter 13 Trustee, cperry@ch13mob.com

The following party was served via certified mail as set forth, herein:
   • U.S. Bank National Association, as Trustee of Bungalow Series III Trust, Attn: Andrew Cecere, CEO,
       425 Walnut Street, Cincinnati, OH 45202

The following parties were served via first class mail as set forth, herein:
   • SN Servicing Corporation, 323 5th Street, Eureka, CA 95501
   • U.S. Bank National Association, as Trustee of Bungalow Series III Trust, c/o Ghidotti Berger, LLP,
       Attn: Michelle Ghidotti-Gonsalves, Authorized Agent, 1920 Old Tustin Ave, Santa Ana, CA 92705

                                                  /s/ James D. Patterson
                                                  James D. Patterson, Esq.


          Case 21-10327        Doc 30   Filed 05/18/21 Entered 05/18/21 12:41:04       Desc Main
                                          Document     Page 1 of 1
